Citation Nr: 1329049	
Decision Date: 09/11/13    Archive Date: 09/17/13

DOCKET NO.  10-31 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received has been received to reopen a claim of entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Original jurisdiction over the Veteran's claim now resides with the New York, New York RO.

The Veteran testified at an August 2012 Travel Board hearing before the undersigned; a transcript of those proceedings is associated with the claims file.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 1969 administrative decision, the RO denied a claim of entitlement to service connection for a left ankle disability because the Veteran failed to appear for a scheduled examination.  The claim was again denied in May 1971, but no additional reasons for the denial were provided. 

2.  The Veteran was notified of the decisions and his appellate rights in June 1969 and May 1971, and neither new and material evidence, nor a notice of disagreement, was received within a year of either decision.

3.  Evidence received subsequent to the May 1971 decision relates to an unestablished fact necessary to substantiate the claim for service connection for a left ankle disability.

4.  The Veteran's left ankle disability clearly and unmistakably preexisted active duty service.

5.  The Veteran's left ankle disability worsened beyond its natural progression during active duty service.  


CONCLUSIONS OF LAW

1.  The May 1971 decision denying entitlement to service connection for a left ankle disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  New and material evidence has been received, and the claim of entitlement to service connection for a left ankle disability is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 (2012).

3.  A preexisting left ankle disability was aggravated during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.304, 3.306 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a left ankle disability.  A claim for service connection for a left ankle disability was previously denied in June 1969.  

As the Board is granting the claim of entitlement to service connection for a left ankle disability, the claim is substantiated, and there are no further VCAA duties.  

New and Material Evidence

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

The RO denied the Veteran's claim for service connection in June 1969 based on the fact that he failed to appear for a VA examination.  Thereafter, it is apparent that a second claim for service connection was denied in May 1971.  The Veteran was notified of those decisions, but he did not perfect a timely appeal.  The decisions are therefore final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.  

The Veteran submitted another claim for service connection in January 2008.  The Board finds that new and material evidence has been received to reopen the claim.  Specifically, the Veteran asserted that he has experienced ankle pain since separation.  At a May 2008 VA examination, the examiner diagnosed the Veteran with a left ankle sprain.  This evidence is new, as there was no evidence of a current disability at the time of the previous denials.

The newly-submitted evidence is also material; it pertains to an element of the claim that has yet to be established - evidence of a current disability and a relationship between that disability and an in-service injury.  See 38 C.F.R. § 3.303.  As such, the evidence raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The Veteran's claim is therefore reopened.

Service Connection

Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

The Veteran has a disability manifested by a left ankle sprain, according to the May 2008 VA examination report.  He therefore meets the first of the criteria for service connection, a current disability.  Id.  

The Veteran had significant treatment for a left ankle disability, diagnosed as chronic left ankle sprain, while on active duty; his service treatment records indicate, however, that the disability preexisted service.

When an issue is raised as to whether the disorder claimed by the Veteran preexisted service, the governing law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  This statutory provision is referred to as the "presumption of soundness."  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).

The Board finds that the presumption of soundness does not apply with respect to the Veteran's left ankle disability.  See 38 C.F.R. § 3.304(b).  Although the Veteran's March 1966 pre-induction examination did not note a left ankle disorder, that record is not exemplary of the Veteran's condition when he entered active duty.  Indeed, the evidence clearly and unmistakably shows that the Veteran broke his ankle within the six-month window between the March 1966 examination and his September 1966 induction.  

The Veteran's service treatment records (other than the pre-induction examination) make repeated references to the Veteran's preservice ankle fracture.  A September 1966 treatment record indicates that the Veteran originally fractured his left tibia (referred to as his ankle in the same record) in March 1966, the day following his pre-induction examination, and that his cast was removed in May 1966.  A March 1967 emergency treatment note indicated that the Veteran "[b]roke [left] ankle one [year] ago - since that time he has had recurrent episodes of dislocation."  Another March 1967 treatment note indicated that the Veteran had "post-fracture instability of [left] foot."  It is also evident that a second ankle injury occurred prior to active duty.  A December 1967 treatment note provided that the appellant "originally injured his ankle on 31 Aug 66, treated with a walking cast for six weeks and then PT.  He had persistent instability with episodes of collapse and swelling frequently on walking and running."  

The medical and lay evidence from the time clearly and unmistakably shows that residuals of a left ankle fracture were incurred prior to service.  38 C.F.R. § 3.304(b)(2).  To the extent that the treatment records relied on the Veteran's history, he is competent to identify that he suffered a broken ankle prior to service.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The fact that such a disability was not noted on his pre-induction examination is ultimately irrelevant, as the examination occurred six months prior to service, and the disability had its onset during that six month preservice window.  Finally, the Veteran does not dispute that his fracture residuals were a preexisting disability.  He acknowledges that he broke his ankle in the year prior to active duty.  For example at his August 2012 hearing, he testified under oath that he "had the ankle condition before I entered the Army," and indicated that he broke the ankle prior to service.  Based on this evidence, the Board finds clear and unmistakable evidence that a left ankle disability preexisted service.  Hence, the appellant's left ankle is not presumed sound at enlistment.  38 C.F.R. § 3.304(b).  

Turning to the question whether the disorder was aggravated in-service, the government may rebut the presumption of in-service aggravation only by showing, by clear and unmistakable evidence, that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner, 370 F.3d at 1096.

In the present case, there is not clear and unmistakable evidence showing no increase in severity of the disability during service.  As discussed above, the Veteran was treated for a left ankle disability throughout his active duty service.  He had symptoms of lateral instability of the ankle, with crepitation, and suffered repeated ankle sprains on active duty.  He was ultimately placed on permanent profile for recurrent left ankle sprains, and he restricted from crawling, stooping, running, jumping, prolonged standing or marching, and all strenuous physical activity.  His profile was noted on his separation examination.  Based on the evidence in the service treatment records, including the permanent profile, and the Veteran's testimony that his ankle disability worsened while on active duty, the Board concedes that the disability increased beyond the natural progression of the preexisting condition.  Id.  

The May 2008 examiner was unable to relate the current left ankle sprain to the Veteran's treatment in service without resort to speculation, based on the fact that the Veteran has not received treatment for his ankle since service.  Nevertheless, the examiner assigned the same diagnosis - left ankle sprain - as the disability repeatedly diagnosed in service.  The Veteran has stated that his left ankle disability has continued to cause him pain since service.  He is competent to assert that his symptoms have continued since separation.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  There is nothing to undermine his credibility in this regard.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The Board finds that the evidence is at least in equipoise that the current disability is the same disability that was aggravated during service, considering that the same diagnosis is in place and there is evidence that the disability has caused symptoms since service.  38 U.S.C.A. § 5107(b).  

Thus, as there is evidence of a current left ankle sprain disability, in-service aggravation of a preexisting left ankle disability, and sufficient evidence relating the two, the Board finds that service connection for a left ankle disability is warranted.  See Holton, 557 F.3d at 1366.


ORDER

Having presented new and material evidence, the claim of entitlement to service connection for a left ankle disability is reopened.  

Entitlement to service connection for a left ankle disability is granted.


REMAND

The issue of entitlement to service connection for an acquired psychiatric disorder must be remanded to provide an examination and to obtain private treatment records.  

The Veteran is under the care of Elaine Hopkins, a licensed clinical social worker.  Although an August 2012 letter attesting to that treatment is of record, the actual weekly treatment notes are not.  VA must assist the Veteran in obtaining all relevant treatment records.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).  

Concerning the examination ordered below, the Board acknowledges that the Veteran was provided the opportunity to appear for a psychiatric examination in April 2012, and failed to take that opportunity.  Nevertheless, the Board feels that a second opportunity to appear for such an examination is warranted.  The Veteran presented credible testimony at an August 2012 hearing concerning his experiences as a medic in Vietnam, and he argues that his current psychiatric symptomatology is related to those experiences.  He also submitted a letter from his treating licensed clinical social worker in August 2012, attesting to the fact that the Veteran has a current psychiatric disability related to his military service.  

The only diagnosis of posttraumatic stress disorder of record was provided by a nurse practitioner.  The Board feels that, after a review of the evidence of record, the Veteran must be evaluated by a psychologist or a psychiatrist to support a valid diagnosis under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition.  See 38 C.F.R. §§ 3.304(f), 4.125(a) (2012).  The examiner must provide an opinion as to whether any current psychiatric disorder is related to the Veteran's military service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers, to include Elaine Hopkins, who have treated him for any psychiatric condition.

After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be included in the claims file, and the RO/AMC must notify the Veteran and his representative of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After the private treatment records have been obtained, schedule the Veteran for a psychiatric examination to determine the nature and etiology of any current psychiatric disorder.  The examining provider must review the claims file, any pertinent records in the Virtual VA system, and this remand.  The ensuing report must indicate that the examiner undertook such a review.

Thereafter, provide a complete psychiatric examination of the Veteran.  The examiner must evaluate the Veteran for all psychiatric disorders currently present.  For each diagnosed psychiatric disorder the examiner must opine whether it is at least as likely as not that the disorder began during, was caused by, or is otherwise etiologically related to the Veteran's active duty service.  In providing such an opinion, the examiner must specifically consider the Veteran's assertions concerning his experiences as a medic in Vietnam.

Concerning posttraumatic stress disorder the examiner must clearly indicate if the Veteran has a valid PTSD diagnosis consistent with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994).

If the examiner determines that the Veteran has PTSD, the examiner, in providing an etiology opinion, must consider whether the disorder is etiologically related to the Veteran's fear of hostile military or terrorist activity.  The examiner must further opine whether the fear of hostile military or terrorist activity is adequate to support a PTSD diagnosis.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resort to speculation, he or she should indicate why such an opinion would be speculative.  

The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documented their consideration of Virtual VA.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


